ORDER

PER CURIAM.
Charles Emily (“Employee”) appeals from the decision of the Labor and Industrial Relations Commission (“the Commission”) denying an award of workers’ compensation benefits. Employee raises two points on appeal. First, Employee claims the Commission erred in finding he was acting outside the course of his employment with B & W Foundations (“Employer”) at the time of the alcohol-related accident he was involved in after leaving a topless bar because the mutual benefit and/or dual purpose doctrine applied. Second, Employee alleges the Commission erred in invoking the forfeiture provision of Section 287.120.6, RSMo 2000, because there was insufficient evidence to support this finding.
We have reviewed the briefs of the parties, the legal file, and transcript on appeal. The Commission’s decision is supported by competent and substantial evidence on the record. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222-23 (Mo. banc 2003). An extended opinion reciting the detañed facts and restating the principles of law would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons *228for the order affirming the Commission’s decision pursuant to Rule 84.16(b).